Citation Nr: 0405275	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  97-13 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
rashes (skin disability).  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and October 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In the February 1997 
rating action, the RO denied the veteran's claims of service 
connection for skin disability and peripheral neuropathy, as 
well as to nonservice-connected pension benefits; in the 
latter rating decision, the RO denied his claim seeking 
service connection for PTSD.  The veteran perfected a timely 
appeal of these determinations to the Board.

When this matter was previously before the Board in November 
1999, his claim of service connection for peripheral 
neuropathy was denied, and thus this issue is no longer 
before the Board.  In addition, the Board determined that the 
claim of service connection for PTSD was well grounded under 
the law then in effect and remanded the issue for further 
development and adjudication; the Board also remanded the 
veteran's skin disability and nonservice-connected pension 
claims for further development and adjudication.  With 
respect to his skin disability claim, the Board explained 
that, although the RO had considered it on a de novo basis, 
because finality had attached, VA was required to initially 
determine whether new and material evidence had been 
submitted to reopen the claim before it had jurisdiction to 
consider the merits of the claim.  

In a May 2001 rating decision, the RO granted entitlement to 
nonservice-connected pension benefits, effective September 
26, 1996.  Since that time, the veteran has not initiated an 
appeal regarding the effective date of the award and thus the 
veteran's pension claim is no longer before the Board.  See 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Because the RO has confirmed and continued its denial of the 
veteran's skin disability and PTSD claim, these issues have 
been returned to the Board for further appellate 
consideration.

The veteran's reopened claim of service connection for skin 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In an April 1985 rating action, the RO denied service 
connection for skin disability; in May 1985, the veteran was 
provided notice of the decision and of his appellate rights.  
He did not appeal this determination, and the decision became 
final.

3.  Evidence added to the record since the April 1985 rating 
decision that denied service connection for skin disability 
is so significant that it must be considered in order to 
fairly decide the merits of the case.

4.  The veteran did not engage in combat.

5.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor that has been linked to 
the development of PTSD.




CONCLUSIONS OF LAW

1.  The RO's April 1985 rating decision, which denied the 
veteran's claim of service connection for skin disability, is 
final.  38 U.S.C.A. § 4005 (1982); 38 C.F.R. §§ 3.104(a), 
3.160(d), 19.129 (1985).

2.  Evidence received since the April 1985 rating decision is 
new and material; the claim of service connection for skin 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2000).

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
was not well grounded.  

This liberalizing law is applicable to these claims because 
they are currently pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The 
Board finds that all relevant evidence has been obtained with 
regard to the veteran's application to reopen a claim of 
service connection for skin disability as well as for his 
claim of service connection for PTSD, and that the 
requirements of the VCAA have been satisfied.

With regard to his skin disability claim, the Board notes 
that the VCAA specifically states that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  VA has amended its 
regulations to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In June 1997, the veteran was afforded a hearing before a 
hearing officer at the RO during which he offered testimony 
pertinent to this claim.  Further, during that hearing, and 
in the statement of the case (SOC) and supplemental 
statements of the case (SSOCs), VA discussed the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially notified the veteran and his representative 
of the evidence needed by him to prevail on the petition to 
reopen and offered to assist him in obtaining any relevant 
evidence.  In addition, the RO has associated voluminous VA 
and private records of the veteran's treatment for this 
condition, dated from July 1990 to January 2003, as well as 
the May 1998 determination of the Social Security 
Administration (SSA), together with the records upon which 
that decision was based.  By way of these communications, VA 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  Further, the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully reopen his application to reopen a claim of 
service connection for skin disability and that there is no 
reason to remand the case to the RO for VCAA consideration, 
especially in light of the following decision in which the 
Board reopens the veteran's skin disability claim and remands 
the matter for further development and de novo consideration.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to his PTSD claim, the veteran and his 
representative have been provided with a copy of the appealed 
rating decision, an SOC and SSOCs that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially notify them of the evidence needed by the 
veteran to prevail on the claim; the Board also discussed the 
laws, regulations and evidence in the November 1999 remand.  

In addition, in a September 2002 letter, which was sent to 
the veteran within a few months of the Court's June 2002 
decision in Quartuccio, the Court clarified, for the first 
time, the nature and extent of the VCAA notice that VA was 
required to send the veteran, the RO notified the veteran of 
the evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  See Quartuccio v. 
Principi, supra.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court recently held that a VCAA notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id., slip op at 16-17.

In the present case, the veteran submitted his claim for 
service connection for PTSD in April 1997; and following the 
RO's October 1997 denial of the veteran's PTSD claim, the 
Board remanded the matter in November 1999 to cure certain 
procedural and evidentiary defects.  Thereafter, on November 
9, 2000, the VCAA was enacted, and as noted above, in June 
2002, the Court issued its decision in Quartuccio.  In 
September 2002, pursuant to the VCAA and Quartuccio, the RO 
promptly advised the veteran of the information and evidence 
not of record that is necessary to substantiate his claim for 
service connection, to include PTSD.  In the discussion 
contained in that letter, the veteran was effectively 
furnished notice of the types of evidence that he needed to 
send to VA in order to substantiate his claim, as well as the 
types of evidence VA would assist in obtaining.  In addition, 
the veteran was informed of his responsibility to identify, 
or to submit directly to VA, medical evidence showing a 
current disability and a link between the claimed disability 
and service.  He was also asked to respond to a previous 
stressor letter for purposes of confirming his alleged 
stressors.  The RO specifically informed the veteran of the 
evidence he needed to submit, i.e., the social security 
number and date of birth of WM; the date and place of the 
missile silo incident; proof of his "Conscientious 
Objector" status; and the social security number and dated 
of birth and death of RJ.  Further, in doing so, the RO noted 
that his service medical records showed that in December 1980 
he was treated for anxiety and depression due to 
"occupational maladjustment."  Furthermore, RO specifically 
requested that the veteran provide it with or identify any 
(and all) additional evidence that could help substantiate 
his claim, including complete authorizations to obtain 
private medical evidence.  The RO also listed the evidence it 
had already obtained with respect to this matter.

In a December 2002 follow-up letter to the veteran, the RO 
pointed out that it had telephoned him to make sure that all 
such evidence was being obtained by VA.  In January 2003, RO 
received additional VA medical records; and, following an 
April 2003 report of contact, the RO received a reply from 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) concerning the veteran's alleged stressor.  
Moreover, in September 2003, the veteran was furnished a 
supplemental statement of the case, which in effect re-
adjudicated the PTSD claim pursuant to the VCAA, and which 
informed him that service connection was not warranted in the 
absence of a verified in-service stressor.  He then had an 
opportunity to submit additional evidence or argument, which 
he did, and to request a hearing, which he did not.

Thus, given the particular fact that the October 1997 
appealed rating decision that led to the November 1999 Board 
remand predated the enactment of the VCAA, as well as the 
court's decision in Quartuccio, the Board finds that any 
defect in the timing of the provision of notice was properly 
cured when the RO furnished the veteran the letters in 
September and December of 2002, with subsequent re-
adjudication of his claim in September 2003 in response to 
the VCAA.  Accordingly, appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

For the above reasons, the Board finds that the RO's notices 
in September and December of 2002 substantially comply with 
the specificity requirements of Quartuccio (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); and, Pelegrinin v. Principi, supra 
(preadjudicatory VCAA notice and the content of the notice 
requirement).

Also as to the VCAA notice requirement, the Veterans Benefits 
Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA.

Furthermore, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, VA has associated 
with the claims folder the veteran's service medical records, 
and voluminous records of his VA and private treatment for 
psychiatric disability, which reflect that he has been 
diagnosed as having PTSD.  VA has also obtained his SSA 
records.  In July 1997, he was afforded a formal VA 
psychiatric examination to determine whether he had PTSD.  In 
addition, VA has expended substantial effort in obtaining his 
service personnel records, and subsequent to the RO's 
September and December 2002 letters, in May 2003, it 
contacted the U.S. Armed Services Center for Research of Unit 
Records USASCRUR in an attempt to corroborate the veteran's 
claimed stressors; in May 2003, the USASCRUR provided a 
memorandum responsive to the RO's request.  As the veteran 
has not identified any additional evidence pertinent to his 
PTSD claim, not already of record, and as there is no 
additional records to obtain, the Board concludes that the 
duty-to-assist- provisions of the VCAA have been complied 
with.

II.  Application to reopen claim of service connection for 
skin disability

In an April 1985 rating action, the RO denied service 
connection for tinea versicolor, tinea cruris and tinea 
pedis, and in a May 1985 letter, notified him that his claim 
of service connection for "skin disorder" had been denied.  
In doing so, the RO noted that the veteran did not serve in 
Vietnam, and that although he was seen in service for skin 
problems on several occasions and was diagnosed as having 
several skin conditions, none was noted at separation.  The 
RO further reasoned that although a January 1985 VA 
examination report reflected that he was diagnosed as having 
tinea versicolor, tinea cruris, tinea pedis and acne, because 
there was no evidence showing that these disabilities had 
their onset during his period of active duty, and since VA 
had not determined that they were related to Agent Orange 
exposure, service connection was not warranted.  In May 1985, 
the veteran was provided notice of the decision and of his 
appellate rights, but he did not appeal the determination and 
the decision became final.

The evidence of record at the time of the RO's April 1985 
determination included the service medical records and a 
January 1985 VA examination report.

The service medical records show that the veteran was seen on 
numerous occasions for complaints of skin problems and rashes 
on different areas of his body, and that he was diagnosed as 
having eczema, seborrheic dermatitis, pseudofolliculitis 
barbae and "dry skin."  

The January 1985 VA examination report reflects that the 
veteran complained of having skin rashes on his back, chest, 
neck, buttocks and groin.  In addition, although he indicated 
that he did not serve in Vietnam, he attributed his skin 
problems to Agent Orange exposure because he reported 
handling drums of the herbicide.  The physician diagnosed the 
veteran as having tinea versicolor, tinea cruris, tinea pedis 
and acne.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the April 1985 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 4005 
(1982); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.129 (1985).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his application to reopen a claim of 
service connection for skin disability in October 1996, new 
and material evidence meant evidence not previously submitted 
to agency decision makers, which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's petition to reopen because the veteran 
filed it at the RO in October 1996.

When the veteran submitted this application to reopen in 
October 1996, he asserted that he had rashes since 1974 on 
his chest, buttocks and lower legs that were due to his 
exposure to Agent Orange.  In a February 1997 rating 
decision, the RO denied, as not well grounded, his claim of 
service connection for skin rashes; in doing so, the RO 
reasoned that the condition was not recognized by VA as a 
presumptive disability secondary to Agent Orange exposure, 
and there was no medical evidence otherwise linking it to 
service.  Further, as noted in the introduction, when this 
matter was initially before the Board in November 1999, the 
Board pointed out that finality had attached and remanded the 
matter to the RO to determine, in the first instance, whether 
new and material had been received to reopen this claim.

The evidence associated with the claims folder since the 
April 1985 rating decision includes VA and private medical 
records, dated from July 1990 to January 2003; a May 1998 SSA 
decision, together with the records considered by that 
agency; a transcript of the veteran's testimony at a hearing 
conducted before a hearing officer at the RO in June 1997; a 
January 1997 VA general medical examination report, which was 
conducted in conjunction with the veteran's nonservice-
connected pension claim; and statements and written argument 
submitted by or on behalf of the veteran.

Of particular significance is the veteran's June 1997 RO 
hearing testimony, in which he essentially reported that he 
had had several chronic skin conditions since separating from 
service in 1984.  In addition, the veteran indicated that he 
generally did not seek formal medical care for the condition, 
and instead used ointments and soaked his feet to treat his 
chronic and recurrent foot fungus; he also stated that he 
used over-the-counter medications, including ointments, 
creams and antibiotics to treat skin problems affecting other 
parts of his body, including his chest, head, groin, back and 
face.  Further, the January 1997 VA general medical 
examination report reflects that the veteran complained of 
having rashes on his chest and arms, and the examiner 
diagnosed him as having multiple scattered papules in the 
chest area, right below the sternal notch, and a 
hyperpigmented scaly rash on the left upper pretibial area.  
This evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of service connection for skin disability.  
Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for this condition is reopened.

III.  Service connection for PTSD

Background

The veteran's service medical records show that in June and 
July 1980, he was diagnosed as having occupational 
maladjustment with depression and anxiety.  At separation 
from service, the veteran denied having nervous trouble of 
any sort or depression or excessive worry.

In April 1997, the veteran filed this claim of service 
connection for PTSD.  In doing so, he reported that because 
he was "no longer able to function during service," he was 
assigned a new MOS (military occupational specialty).  In 
addition, the veteran stated that he had nightmares of 
American troops being wiped out" and of body parts "all 
over the place."  In this regard, the veteran reported that 
he was part of Titan II.

In July 1997, the veteran was afforded a formal VA 
psychiatric examination.  During the examination, the veteran 
denied that he had ever participated in combat.  With regard 
to his reported in-service stressor, the veteran stated that 
while stationed at Vandenberg Air Force Base (AFB) he was 
scheduled to be transferred to McConnell AFB in Kansas when 
he and a friend, who he identified (HM), swapped assignments 
and he was instead transferred to Mountain AFB in Tucson, 
Arizona.  The veteran added that he subsequently learned that 
that individual was killed in a silo explosion, and that 
since that time, he had suffered from survivor's guilt.  He 
further reported that he was seen in service for treatment of 
this problem but the psychiatrist was unable to speak English 
and he was determined to be a Conscientious Objector.

The veteran indicated that, due to the swapping of 
assignments and the subsequent death of his friend, he had 
insomnia; recurrent thoughts, memories and dreams of the 
situation, but not nightmares; survivor's guilt; depression; 
and anger.  The mental status examination revealed that the 
veteran's affect and mood were appropriate, but that he was 
preoccupied with guilt stemming from the death of the 
individual with whom he had swapped assignments.  He also 
complained of having trouble sleeping; a loss of energy and 
interests; and feelings and worthlessness and hopelessness.  
The psychiatrist diagnosed the veteran as having PTSD, non-
combat; and marijuana dependence in remission times five 
months.  Following this assessment, the examiner cautioned 
that the diagnosis of PTSD was made based on a history given 
by the veteran to him, and stated that it was important to 
review the veteran's service records to confirm the 
information that the veteran provided.

In an October 1997 rating decision, the RO denied service 
connection for PTSD.  In doing so, the RO acknowledged the 
veteran's reported stressors, including nightmares related to 
his role in the destruction of Titan II, as well as his claim 
that a service colleague (previously identified as HM, now 
also identified as WJ), with whom he had swapped duty 
assignments, was killed in a silo explosion.  In this regard, 
the RO noted that the veteran reported that because of its 
severe impact on him he was seen by a service psychiatrist 
who could not speak English and that he was determined to be 
a Conscientious Objector.  In reaching this determination, 
the RO pointed out that there was indication in the record of 
the veteran swapping assignments with anyone and or of a 
friend being blown up.  As such, the RO, while noting the 
July 1997 VA examiner's diagnosis of PTSD, denied service 
connection on the basis that there was no supporting evidence 
that an in-service stressor occurred.

The veteran appealed, and in his NOD and Substantive Appeal, 
reiterated that he was determined to be a Conscientious 
Objector.  In addition, he charged that VA had breached its 
duty to assist because it had not investigated the 
circumstances of the silo explosion.  Further, the veteran 
again alleged as a stressor the death of the individual with 
whom he had swapped assignments, and reported that he 
received treatment for depression during service.

As noted in the introduction, when this matter was initially 
before the Board in November 1999, the Board determined that 
the claim was well grounded, i.e., plausible, and remanded 
the case to associate records from the SSA and obtain his 
service personnel (201) file, together with any other service 
department records pertinent to corroborating the veteran's 
alleged in-service stressors.

Consistent with the Board's instructions, the RO obtained the 
veteran's service personnel record file, which shows that in 
July 1980, he was permanently disqualified from participation 
in the Personnel Reliability Program (PRP) due to 
occupational maladjustment with depression and anxiety.  
There is no indication that he sought to be declared a 
Conscientious Objector or that that action was taken.  The 
records further reflect that he was discharged because he 
declined a reassignment.

In addition, after two requests, in May 2000 the RO obtained 
the records of the decision by SSA to deny him disability 
benefits from that agency, together with the records that SSA 
considered in making that determination.  In the unfavorable 
May 1998 SSA decision, the judge noted that the veteran's 
"alleged mental impairments, including memory loss and a 
learning disorder, are at most non-severe."  Further, the 
judge commented, "The record includes inconsistencies in the 
claimant's statements which are troubling."

The RO also associated records of the veteran's PTSD 
outpatient care, dated from July 1998 to April 2001.  These 
records show that he was seen on numerous occasions for 
treatment of various conditions, including for complaints of 
PTSD, and reflect that he was diagnosed as having "a history 
of PTSD" and "psychiatric history includes PTSD."

In a May 2001 rating action, a copy of which was included in 
the SSOC dated that same month, the RO confirmed and 
continued the denial of service connection for PTSD.  In 
doing so, the RO again acknowledged that the examiner who 
performed the July 1997 VA psychiatric examination diagnosed 
him as having PTSD, but pointed out that there remained no 
supporting evidence that either stressor alleged by the 
veteran occurred.  With regard to the first reported 
stressor, the RO noted that a search in VA data base for 
veterans with the names WJ and HM did not reveal that either 
was killed while on active duty; indeed, it disclosed that 
both were retired from the Air Force.  As such, the RO 
pointed out that the Air Force personnel records did not 
support his claim.  The RO also stated that there was no 
evidence that the veteran was ever determined to be a 
Conscientious Objector during service and pointed out that he 
was discharged because he declined a reassignment.

In a June 2001 statement, the veteran reported as another 
stressor the death of his best friend, staff sergeant RJ, a 
service colleague, who died of pneumonia.

In a September 2002 letter, the RO notified the veteran of 
the enactment of the VCAA and its impact on his claim.  In 
addition, the RO requested that the veteran submit evidence 
relating to WM, including his social security number and date 
of birth; the missile silo accident; proof that he had been 
declared a Conscientious Objector during service; and the 
social security number and date of birth for RJ.

VA outpatient treatment records, dated from December 2001 to 
January 2003, show that the veteran was seen on numerous 
occasions for treatment of various conditions, including for 
psychiatric problems.  In addition, these records reflect 
that the veteran was diagnosed as having PTSD, depression and 
major depressive disorder.  With regard to the diagnosis of 
PTSD, in an October 2002 entry, the examiner reported that 
the veteran claimed that he had PTSD, manifested by recurrent 
dreams and flashbacks, as a result of a friend dying in his 
arms of pneumonia.

In May 2003, the RO wrote to USASCRUR in an attempt to 
corroborate the veteran's alleged stressors.  In a June 2003 
response, USASCRUR indicated that casualty files showed that 
RJ died in July 1983 from drowning.  USASCRUR further 
reported that the veteran was on a temporary duty assignment 
at another base when RJ drowned.  In addition, USASCRUR 
stated that it was unable to provide any supporting evidence 
for the veteran's other claimed stressor.

In a September 2003 rating decision that was issued to the 
veteran as part of the September 2003 SSOC, the RO again 
confirmed and continued the denial of service connection for 
PTSD.  In doing so, the RO cited USASCRUR's response and 
noted that none of the veteran's stressors could be 
corroborated.

Finally, in November and December 2003 written argument, the 
veteran's representative emphasized that he had been 
diagnosed as having PTSD, and requested that all reasonable 
doubt be resolved in his favor and the appeal be granted.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
Court's decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD varies depending upon whether the veteran engaged in 
"combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen, 10 Vet. App. at 145.  
Participation in combat, a determination that is made on a 
case by case basis, requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 
(2000).  If VA determines that the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  If, however, VA determines either 
that the veteran did not engage in combat with the enemy or 
that the veteran did engage in combat, but that the alleged 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence that the reported in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court has 
declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Regarding these elements, the Board does not dispute that the 
veteran has been diagnosed as having PTSD (element 1) or that 
there is medical evidence of a causal nexus between the PTSD 
and a reported in-service stressor (element 3).  Concerning 
the second element, the Board first notes that the veteran 
did not receive any awards or decorations for valor, combat 
experience or combat injuries, and there is no evidence that 
he served in combat, and indeed, he concedes that he did not 
do so.  As discussed above, where the veteran did not serve 
in combat or the stressor is not related to combat, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's statements as to the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); West v. Brown, 7 Vet. App. 
70 (1994).  38 C.F.R. § 3.304(d),(f).  Thus, because this 
case turns on whether there is any credible evidence 
supporting the occurrence of the veteran's reported 
stressors, it is necessary to address the matter of whether 
there is sufficient corroboration of the his claimed 
stressors to satisfy the stressor requirement.  

After a careful review of the evidence, the Board finds that 
the veteran's claim must be denied because the preponderance 
of the evidence is against a finding that at least one of his 
reported stressors actually occurred.  In reaching this 
determination, the Board emphasizes that it is not required 
to accept either the veteran's uncorroborated account of 
alleged in-service stressful experience, or the opinion of VA 
examiner, who, relying on the history related by the veteran, 
has diagnosed the veteran as having PTSD.  See Samuels v. 
West, 11 Vet. App. 433, 435-36; Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Indeed, the July 1997 VA examiner cautioned 
against such an assessment, stressing that it was necessary 
to verify whether the veteran's alleged stressors actually 
took place.  In this regard, the Board points out that the 
question of whether a specific event reported by a veteran as 
a stressor is a question of fact for the Board to decide, 
involving as it does factors that are historical.  

Here, the RO undertook a great deal of development, including 
contacting USASCRUR and reviewing the veteran's service 
medical record and service personnel records, and determined 
that there was no evidence supporting the occurrence of the 
veteran's alleged stressors.  In this regard, the Board 
observes that the veteran has varied his account of his in-
service stressors during the prosecution of this appeal, and 
his account of RJ's death, and his physical proximity to it, 
were disproved by the USASCRUR, which as discussed above, 
indicated that he RJ died in July 1983 from drowning rather 
than pneumonia, and that at the time when the veteran was in 
a different location on a temporary duty assignment.  
Moreover, there is no support for the veteran's other alleged 
stressor, and there is similarly no indication in the service 
personnel records or the June 2003 USASCRUR report that the 
veteran was determined to be a Conscientious Objector during 
service.  As such, the Board agrees with the assessment of 
the SSA that the veteran is not a credible historian with 
regard to his reported stressors.

In sum, the Board acknowledges that the veteran has been 
diagnosed as suffering from PTSD, and does not challenge the 
legitimacy of the medical evidence indicating that he has 
been diagnosed as having PTSD symptomatology that might be 
related to his reported in-service stressor.  The Board 
finds, however, that the evidence simply does not support his 
contentions that he experienced the stressor on which the 
diagnosis was based.  In light of the above, and in the 
absence of any verified stressor in substantiation of the 
PTSD diagnoses of PTSD, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for skin disability is 
reopened; the appeal is granted to this extent only.

Service connection for PTSD is denied.


REMAND

Having reopened the previously and finally denied claim for 
service connection for skin disability the Board turns to a 
de novo review of the record and consideration of the claim 
on the merits.  Manio.  For the reasons set forth below, 
however, the veteran's claim of service connection for skin 
disability must be remanded for additional development and 
adjudication.

During the course of this appeal, the veteran has not been 
afforded a VA skin examination to determine whether he has a 
skin disability, and if so, whether it might be related to or 
had its onset during service.  The Board concludes that, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 
5126, and codified as amended at 5102, 5103, 5106 and 5107 
(West 2002)), such an examination is necessary to adjudicate 
this claim, and that in the examination report, the examiner 
should offer an opinion as to the likelihood that any skin 
disability found to be present is related to or had its onset 
during service, to include his presumed exposure to Agent 
Orange.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

In ordering this development, the Board notes that in Charles 
v Principi, 16 Vet. App. 370, 374-75 (2002), the Court 
recently held that the veteran is competent to report that he 
has experienced a continuity of symptoms since service.  
Further, the Court has taken judicial notice that skin 
disabilities, by their nature, are generally chronic and 
recurrent.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  
The Board notes, however, that because the veteran's service 
records show, and indeed the veteran has repeatedly 
acknowledged, that he did not serve in Vietnam, his exposure 
to Agent Orange during service may not be presumed.  38 
U.S.C.A. § 1116(f) (West 2002).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
his behalf.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any skin 
problems.  In doing so, the RO should 
specifically request that the veteran 
identify the health care facility or 
private practitioner who treated him for 
skin problems in San Bernardino, 
California.  This should also 
specifically include any further records 
of his care at the Loma Linda, 
California, VA Medical Center, dated 
since January 2003.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent, etiology 
and diagnosis of any skin disabilities 
found to be present.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any skin disability found to be 
present, to specifically include tinea 
versicolor, tinea cruris, tinea pedis or 
acne, is related to or had its onset 
during the veteran's period of military 
service.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate this 
claim on a de novo basis.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



